Case 2:19-cv-00405-MSD-LRL Document 26 Filed 10/16/19 Page 1 of 3 PageID# 116



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA                          OCT 1 6 2019
                                 NORFOLK DIVISION
                                                                            clerk, U.S. DISTRICT COURT
                                                                                   NORFOLK. VA


ROBERT TREPETA,ON BEHALF OF
HIMSELF AND ALL OTHER SIMILARLY
SITUATED INDIVIDUALS,

              Plaintiff,
                                                      Civil Action No: 2:19cv405
V.



NATIONAL CONSUMER TELECOM
AND UTILITIES EXCHANGE,INC., et al..

              Defendants.


                            RULE 26(D PRETRIAL ORDER


              Subject to any special appearance, questions ofjurisdiction, or other
motions now pending, the Court ORDERS as follows:
              1. On October 28.2019. at 2;00 p.m.. the parties shall confer for the
purpose of conducting the conference required by Federal Rule of Civil Procedure
(hereinafter "Rule")26(f). Unless otherwise agreed upon by the parties, the parties shall
meet in person at the offices of coimsel located closest to the courthouse Norfolk. By
agreement of the parties, this conference may be conducted at any time prior to the Rule
16(b) conference or at any place and by any means of communication so long as the
parties accomplish the purposes of Rule 26(f) in a timely manner. The parties' proposed
discovery plan shall assure that discovery is "proportional to the needs of the case" as
required by Rule 26(b)(1), provide for completion of all discovery on or before March
16.2020. and shall be formulated to accommodate a trial date before June 30.2020. The

parties shall report orally upon their discovery plan at the subsequent Rule 16(b)
conference and the plan shall not be filed with the Court.
Case 2:19-cv-00405-MSD-LRL Document 26 Filed 10/16/19 Page 2 of 3 PageID# 117



              2. The Rule 16(b) scheduling and planning conference will be conducted at
the Walter E. Hoffman United States Courthouse in Norfolk on November 15.2019. at

10;00 a.m.

             (a)The Rule 16(b) conference may be rescheduled for an earlier date by
       agreement ofthe parties, subject to the availability of the court; however, the
       conference may not be postponed to a later date without leave of court. If the
       date poses an unavoidable conflict for counsel, and all counsel and unrepresented
       parties can agree on an alternate date, please call Valerie A. Ward in the Clerk's
       Office at(757)222-7213 for assistance.
             (b)At the conference, all parties shall be present or represented by an
       attorney, admitted to practice in the Eastern District of Virginia, who possesses the
       authority to agree upon all discovery and scheduling matters that may reasonably
       be anticipated to be heard by the court.
             (c)The parties are advised that the court has instituted a procedure for
       Settlement and Alternative Dispute Resolution(ADR)contained in Local Rule
       83.6. In accordance with Local Rule 83.6(D), utilization of ADR procedures shall
       not operate to change any date set by order of the court, by the Federal Rules of
       Civil Procedure, or by the Local Rules ofPractice.
             (d)The parties shall complete the initial disclosures set forth in Rule
       26(a)(1) on or before November 29. 2019. Any objections to the requirement of
       initial disclosure, and any unresolved issues regarding the discovery plan, shall be
       addressed at the Rule 16(b) conference.
              3. Subject to the limitations imposed in pretrial orders, the parties may
initiate any form of discovery at any time subsequent to the date of this order, provided
that no party will be required to respond to a deposition notice or other form of discovery
sooner than December 10.2019. unless specifically ordered by the court. All objections
to interrogatories and requests for production and admission should be served within
fifteen(15)days after service of such discovery requests. The failure of a party to
comply with any disclosure provision, or any other form of discovery, will not excuse
Case 2:19-cv-00405-MSD-LRL Document 26 Filed 10/16/19 Page 3 of 3 PageID# 118



 any other party from the failure to comply with any disclosure provision or any other
form of discovery.
              4. Interrogatories to any party by any other party shall be limited to thirty
(30)in number,including sub-parts. Depositions of nonparty, non-expert witnesses shall
be limited to five(5)in number. There shall be no limit placed upon the number of
depositions of military witnesses, or of witnesses not subject to summons for trial, which
are undertaken by the proponent of the witness for the purpose of presenting such
deposition testimony at trial. By agreement ofthe parties, or upon good cause shown, the
court may enlarge the number of interrogatories which may be served upon a party, and
the number of depositions which may be taken, or limit the number of depositions of
military witnesses, or those taken by the proponent of the witness for presentation in
evidence in lieu ofthe appearance of the witness.
                                                              (£
                                         Lawrence R.Leonard                       H
                                         United States Magistrate Judge
                                     UNITED STATES MAGISTRATE JUDGE


Date: October \0 ,2019
